Citation Nr: 1621955	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  06-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to May 9, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by various Regional Offices (ROs) of the United States Department of Veterans Affairs (VA), which addressed questions of evaluation of the Veteran's service-connected disabilities.

In September 2011, the Board granted an increased evaluation for right hand ulnar nerve impairment and denied claims for increased ratings for musculoskeletal disabilities of the right hand and wrist.  The Board also inferred a claim for TDIU as part and parcel of those appeals for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the RO had previously adjudicated and denied the claim in June 2008, and the Veteran declined to pursue the matter in February 2009, subsequent statements signaled a renewed claim.  The matter of entitlement to TDIU was remanded for additional development.

During the processing of the remand, the RO issued a May 2013 rating decision granting entitlement to TDIU effective May 9, 2011.  This is not a full grant of the benefit sought on appeal, and the Veteran has continued to express disagreement with the period prior to May 9, 2011.  The appeal therefore continues for that period, and is now returned to the Board for adjudication.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The September 2011 Board remand directed the AOJ to obtain complete outstanding treatment records and supply appropriate notice with regard to TDIU.  While the Board regrets the further delay in resolution of the Veteran's claim, another remand is required to secure full compliance with VA's duties to notify and assist him in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Proper notice was supplied to the Veteran in December 2012.  However, complete treatment records have not been associated with the claims file.  The May 2013 rating decision indicates that some relevant VA treatment records were "reviewed electronically."  These records, from the VA medical center (VAMC) in Boise, Idaho, from October 2008 to August 2012, and the Northern California Health Care System, from April 2007 to December 2012, were considered by the AOJ in rendering its decision, but unfortunately are not associated with the VMBS or VVA systems to permit the Board to review those same records.  The AOJ read the records on the providers' system, which is isolated from the adjudicatory system used by the Board.

VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board must have actual knowledge of the contents, however, to properly consider the claim.  Remand is required for the AOJ to associate the outstanding records with the claims file in a form usable by the appellate adjudicators.

Further, the record reflects that for several months, there was some confusion over the proper contact address for the Veteran.  Numerous items of mail, to include the most recent supplemental statement of the case (SSOC) from April 2105, were returned to VA with a notation that forwarding as not possible.  It is not entirely clear that the documents were then re-mailed to the Veteran at a good address.  The Board cannot therefore conclude that he has been afforded a full and fair opportunity to participate in the appeal.  The Veteran and his representative should be supplied with a copy of the April 2015 SSOC in addition to any SSOC generated as a result of the current remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the VAMC in Boise, Idaho, from October 2008 to August 2012, and the Northern California Health Care System, from April 2007 to December 2012.  The Board notes that VAMC Boise records from March 2009 to February 2011 appear to already be of record.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




